Citation Nr: 1741362	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO. 16-07 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for lumbar myofascial syndrome.

2. Entitlement to service connection for headaches.

3. Entitlement to service connection for a bilateral hip disability, to include bursitis and tendonitis.

4. Entitlement to service connection for a respiratory condition, to include asthma.

5. Entitlement to a total disability rating based upon individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1988 until October 1991. 

These matters come before the Board of Veterans' Appeals (Board) from the February 2013 and October 2014 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Waco, Texas.

The issue of entitlement to service connection for throat cancer due to exposure to asbestos has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2016). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for headaches and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. A lumbar spine disability did not originate in service or until many years thereafter, and is not otherwise etiologically related to service.

2. A bilateral hip disability did not originate in service or until many years thereafter, and is not otherwise etiologically related to service.  

3. The Veteran does not have a respiratory disability. 


CONCLUSIONS OF LAW

1. A lumbar spine disability was not incurred or aggravated as a result of active service. 38 U.S.C.A. §§ 1110, 1112, 1113, 1117, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

2. A bilateral hip disability was not incurred or aggravated as a result of active service. 38 U.S.C.A. §§ 1110, 1112, 1113, 1117, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

3. The Veteran does not have respiratory disability that is the result of a disease or injury incurred in or aggravated during active service. 38 U.S.C.A. §§ 1101, 1131, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

In this case, VA satisfied its duties to the Veteran in VCAA letters issued in August 2011 and July 2012. The letters notified the Veteran of what information and evidence is needed to substantiate his claims, what information and evidence must be submitted by the claimant, and what information and evidence will be obtained by VA. The letter also notified the Veteran what types of evidence are necessary to establish a disability rating and service connection. 

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way. See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004). In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice. See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

The Board also finds that the duty to assist requirements have been fulfilled under the VCAA. All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained. The Veteran was provided VA examinations concerning his claims. To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). Here, the Board finds that the VA examinations were adequate, as they are predicated on full physical examination as well as consideration of the medical records in the claims file and the Veteran's reported history. The examinations consider all pertinent evidence of record, and provide a complete rationale for the opinions stated. Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion regarding the claims decided herein has been met. 38 C.F.R. § 3.159(c)(4). 

No further notice or assistance to the Veteran is required to fulfill VA's duty to assist. Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 Vet. App. 227 (2000).

II. Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016). To establish service connection for a disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Holton v. Shinseki, 557 F.3d 1362 (Fed. Cir. 2010); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

Service connection may be presumed for Persian Gulf Veterans' undiagnosed illnesses, medically unexplained multisymptom illnesses, and any diagnosed illness that the Secretary of VA determines in regulations warrants a presumption of service connection. 38 U.S.C.A. § 1117(a) (West 2014); 38 C.F.R. § 3.317 (2016).

A chronic disability must have manifested either during active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War, or to a degree of 10 percent or more no later than December 31, 2021, and must not be attributed to any known clinical diagnosis by history, physical examination, or laboratory tests. Objective indications of a chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification. 

A qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): (A) an undiagnosed illness; (B) medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms such as: (1) chronic fatigue syndrome (CFS); (2) fibromyalgia; (3) irritable bowel syndrome (IBS); or (4) any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness; or (C) any diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service-connection. 38 C.F.R. § 3.317(a)(2)(i) (2016). 

Therefore, service connection may be granted on a presumptive basis if there is evidence (1) that the claimant is a Persian Gulf veteran; (2) who exhibits objective indications of chronic disability resulting from an undiagnosed illness, a medically unexplained chronic multi-symptom illness (such as CFS, fibromyalgia, or IBS) that is defined by a cluster of signs or symptoms, or resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which became manifest either during active military, naval, or air service in the Southwest Asia Theater of Operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016; and (4) that the symptomatology by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis. 38 U.S.C.A. §§ 1117, 1118 (West 2014); 38 C.F.R. § 3.317 (2016); 76 Fed. Reg. 81,834 (December 29, 2011). 

In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, unlike those for direct service connection, there is no requirement that there be competent evidence of a nexus between the claimed illness and service. Gutierrez v. Principi, 19 Vet. App. 1 (2004). Further, lay persons are competent to report objective signs of illness. To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more, the condition must be rated by analogy to a disease or an injury in which the functions affected, anatomical location or symptomatology are similar. 38 C.F.R. § 3.317(a)(5); Stankevich v. Nicholson, 19 Vet. App. 470 (2006).

If signs or symptoms have been attributed to a known clinical diagnosis, service connection may not be established under the specific provisions applicable to Persian Gulf War Veterans. VAOPGCPREC 8-98 (1998), 63 Fed. Reg. 56,703 (1998). Service connection for a diagnosed illness still may be established if otherwise warranted. Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

A Persian Gulf veteran is a veteran who served on active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War. 38 C.F.R. § 3.317(e)(1) (2015). The Southwest Asia Theater of operations refers to Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations. 38 C.F.R. § 3.317(e)(2) (2016).

Initially, the Board notes that service in the Southwest Asia Theater of operations has been conceded. Therefore, the Veteran had qualifying service in the Southwest Asia Theater of operations. 38 C.F.R. § 3.317 (2016).

II.A. Lumbar Spine and Bilateral Hip Disabilities

The Veteran asserts that his lumbar spine disability and bilateral hip disabilities were incurred during service, or alternately that the conditions qualify as undiagnosed illnesses, medically unexplained multisymptom illnesses, or are otherwise due to service in the Southwest Asia Theater. 

A review of the Veteran's service treatment records show no reports or complaints of a lumbar spine disability or bilateral hip condition. The Veteran did seek treatment for ankle and thumb conditions during service.  The Veteran self-reported at separation examination that he had no arthritis, back pain, or bone or joint issues. 

A September 2012 VA examination report shows that the Veteran stated that he injured his lower back while in service but he did not report it at the time. He reported that once he was discharged he developed chronic lower back pain on a daily basis across the waistline which occasionally radiated down his leg to his posterior knee. He denied numbness or tingling down his legs or any bowel or bladder change related to his lower back problem. The Veteran reported that he had not had any lumbar x-rays and had not seen an orthopedist or a physical therapist for treatment. Regarding the bilateral hips, the Veteran reported he was diagnosed with bilateral hip tendonitis/bursitis in the 1990s. The Veteran reported bilateral hip pain which was usually exacerbated by running and exercising. 

A May 2017 VA examination report shows that the examiner reported that the Veteran's lay statements, observable symptomatology, and reports of injury were considered. After a review of the claim file, the examiner concluded that it was less likely than not that the Veteran's lumbar myofascial syndrome was related to active service, to include as due to an undiagnosed illness and/or part of a medically unexplained chronic multi-symptom illness. The examiner noted that the Veteran's service treatment records as well as the presumptive period records were negative for complaints or report of treatment for a low back disability. Additionally, the examiner noted that the Veteran had a 2012 diagnosis of spina bifida occulta. The examiner noted that the Veteran's current medical records did not show any complaints or treatments for low back disability. The examiner also reported that prior to 2012 the Veteran did not seek medical treatments for a low back disability. 

Regarding the Veteran's bilateral hip condition, the May 2017 VA examination report shows that the examiner opined that it was less likely than not that the Veteran's bilateral hip disability, diagnosed as hip tendonitis/bursitis, was caused by active service, to include as due to an undiagnosed illness or part of a medically unexplained chronic multi-symptom illness. The examiner noted that the Veteran's service treatment records and records within the presumptive period were absent for any report or complaint for a bilateral hip disability. The examiner noted that the Veteran reported that his hip discomfort onset following exercise or increased physical activities. The examiner noted that the Veteran did not seek treatment for his bilateral hip condition until 2012 when he was diagnosed with bilateral hip tendonitis/bursitis. The examiner citied medical literature establishing that large joint tendonitis/bursitis was due to excess frictional forces from overuse. Therefore, the examiner concluded that the etiology and nature of the hip condition was understood and explained. Thus, it was less likely than not that the Veteran's bilateral hip condition was caused by a medically undiagnosed illness. 

After a review of the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claims for service connection for a lumbar spine disability or a bilateral hip disability. 

The Board notes that the Veteran's first complaints of a lumbar spine and bilateral hip disability after service occurred in 2011, more than 19 years after separation from service. While not a dispositive factor, the significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim. Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000). 

What remains for consideration is whether, in the absence of symptoms or diagnosis in service or continuity of symptoms after service, the Veteran's claimed lumbar disability and bilateral hip disability may nonetheless otherwise be related to his service. However, there is no medical evidence linking the either disability to the Veteran's military service, and he has not submitted any medical opinion that relates the disability to service or to any events therein. Hickson v. West, 12 Vet. App. 247 (1999). Indeed, there is no in-service injury, disease, or event to which any current lumbar spine disability or bilateral hip disability has been etiologically related by medical opinion. Significantly, the medical opinions of record have considered the Veteran's contentions, including his reports of symptoms during service and since separation from service, and have provided detailed and thorough rationales and definitive opinions for finding that the Veteran's diagnosed lumbar spine disability and bilateral hip disability are not related to service or caused or aggravated by service. In support of the opinions, VA examiners clearly relied on the Veteran's reported history, service treatment records, post service medical records, and a review of medical literature. Prejean v. West, 13 Vet. App. 444 (2000); Guerrieri v. Brown, 4 Vet. App. 467 (1993). Significantly, neither the Veteran nor his representative has presented or identified any contrary medical opinions that support the claims for service connection. The Board also notes that VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter. Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).

To the extent that the Veteran also claims that his lumbar spine disability and bilateral hip disability are related to an undiagnosed illness due to his service in the Persian Gulf, the preponderance of the medical evidence of record shows that both conditions have been clinically diagnosed as lumbar myofascial syndrome and bilateral hip tendonitis/bursitis. Thus, the existence of a diagnosis and known clinical causation for the lumbar spine and bilateral hip impairments firmly rules out the possibility of either condition being a symptom of an undiagnosed illness. 38 C.F.R. § 3.317 (2016).

The Board notes that lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. 38 C.F.R. §§ 3.303 (a), 3.159(a) (2016); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). However, a determination of whether an orthopedic disability of the spine or hips is related to service requires specialized training for a determination as to diagnosis and causation, and is therefore not susceptible of lay opinions on etiology. Barr v. Nicholson, 21 Vet. App. 303 (2007); Grover v. West, 12 Vet. App. 109 (1999); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions). Therefore, the Veteran's statements do not constitute competent medical evidence in support of his claim.

With regards to the Veteran's assertion that his lumbar spine disability and bilateral hip disability were caused by service, to include as an undiagnosed illness due to his service in the Persian Gulf, the Board finds that the VA examination reports noted above are both probative and persuasive that the Veteran's claimed lumbar spine disability and bilateral hip disability were not caused by service, to include as due to an undiagnosed illness due to his Southwest Asian service. In rendering the opinions, the VA examiners specifically referenced the current state of medical knowledge, as reflected in current medical literature, and opined that the Veteran's conditions were not due to service or an undiagnosed illness due to his Southwest Asian service.
 
Accordingly, the Board finds that the preponderance of the evidence is against the claims for service connection for a lumbar spine disability and bilateral hip disability, and the claims must be denied. 38 U.S.C.A. § 5107 (b) (West 2015); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinki, 1 Vet. App. 49 (1990).


II.B. Respiratory Condition

The Veteran asserts that he has asthma that was incurred during service or alternately that the condition qualifies as undiagnosed illnesses, medically unexplained multisymptom illness, or otherwise is due to service in the Southwest Asia Theater. 

A review of the Veteran service treatment records show no reports or complaints of a respiratory condition.  The Veteran self-reported at separation examination that he did not have and had not had asthma or any other respiratory condition. 

A February 2017 VA examination report shows that the Veteran, after a physical examination and review of the claims file, had no diagnosable respiratory conditions, to include asthma. On examination, no pulmonary conditions were noted. Pulmonary function testing also showed respiratory condition. The examiner noted that for the claimed condition of asthma, no diagnosis was available because no pathology to render a diagnosis was noted. 

Based on a review of the evidence, the Board finds that service connection for a respiratory condition is not warranted. The Board finds the February 2017 VA examination report and medical opinion to be persuasive and to be uncontradicted by any contrary competent evidence to confirm a diagnosis of asthma or any other respiratory condition. Prejean v. West, 13 Vet. App. 444 (2000); Guerrieri v. Brown, 4 Vet. App. 467 (1993). That opinion was based on a full review of the record to include VA treatment records, the Veteran's statements, and a thorough clinical evaluation. Neither the Veteran nor his representative has presented or identified any contrary medical opinion that would support the claim for service connection for a respiratory condition. The Board also notes that VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter. Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).

In the absence of any current diagnosis of asthma or any other respiratory condition or symptom, the Board finds that service connection is not warranted. Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability. In the absence of proof of a present disability, there can be no valid claim. Brammer v. Derwinski, 3 Vet. App. 223 (1992). 

The only evidence in support of the Veteran's claim are his own contentions. However, the Board finds that the Veteran is a layperson and there is no evidence of record to show that he has the specialized medical education, training, and experience necessary to provide a competent medical opinion as to the nature and etiology of a respiratory condition that he asserts warrants service connection. Diagnosing this condition and providing an etiological opinion is medically complex in nature and not subject to be diagnosed or identified by a layperson. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). Therefore, the Veteran's statements regarding diagnosis and etiology are not competent. Even if they were competent, they are outweighed by the medical opinion obtained from a medical professional who found that the Veteran had no diagnosed respiratory condition.

With regards to the Veteran's assertion that he has a respiratory condition caused by an undiagnosed illness due to his service in the Persian Gulf, the Board finds that the VA examination report noted above is both probative and persuasive in finding that the Veteran not only does not have any respiratory condition but also displays no symptoms thereof.  In rendering the opinions, the VA examiner specifically noted that clinical examination showed no respiratory disabilities. To warrant entitlement to service connection for such a disability under 38 C.F.R. § 3.317, the evidence would need to show a condition characterized by chronic or recurrent symptoms. In this case, there are isolated complaints from the Veteran that he has suffered from respiratory symptoms, but comprehensive testing has failed to reveal any associated disability. The February 2017 VA examiner noted that the Veteran reported dizziness, wheezing, shortness of breath, and difficulty breathing; however, examination and objective testing was normal.

Further, there is no evidence at this time of a chronic respiratory disability manifested to a compensable degree at any time during the appeal period. See 38 C.F.R. § 4.97, Diagnostic Codes 6600-6604 (2016). In that connection, the Board notes that, despite the Veteran's complaints of shortness of breath and difficulty breathing, the evidence does not establish that these symptoms are chronic or have manifested to a degree of at least 10 percent at any time during the appeal period. To that end, the Board notes that the Veteran has not been found to have asthma or any other any respiratory abnormality on examination. The Board finds that the Veteran has not displayed symptoms of any respiratory disorder to warrant a rating of at least 10 percent at any time during the appellate period, under any Diagnostic Code that governs respiratory disabilities as set forth in 38 C.F.R. § 4.97, Diagnostic Codes 6600-6604.

The Board has considered all of the evidence of record, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits. The Board finds that the preponderance of the evidence is against the claim, and the claim must be denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (b) (West 2015); 38 C.F.R. § 3.102 (2016).


ORDER

Entitlement to service connection for lumbar myofascial syndrome is denied.

Entitlement to service connection for a bilateral hip disability, to include bursitis and tendonitis, is denied.

Entitlement to service connection for a respiratory condition, to include asthma, is denied.


REMAND

The Board regrets further delay in this case, but finds that a remand is required to satisfy VA's duty to assist.

The Veteran was provided a VA examination concerning his headache disability in February 2017. The examiner opined that it was less likely than not that the Veteran's headache condition was service connected as there were no medical records showing diagnosis, treatment, or any related headache condition in service. The Board finds that as this opinion was based solely on the lack of in-service medical treatment in the record, without any supporting medical principles or other rationale, it is inadequate. Therefore, another VA examination concerning this headache disability must be afforded to the Veteran. Barr v. Nicholson, 21 Vet. App. 303 (2007). 

The Board notes that the issue of entitlement to a TDIU is intertwined with the issue of service connection for a headache condition, which is being remanded. Thus, the claim for service connection on appeal must be fully decided prior to adjudication of the Veteran's claim for a TDIU. Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.

1. Schedule the Veteran for a VA examination to determine the nature and etiology of any diagnosed headache condition. The examiner must review the entire claims file and must note that review in the examination report. All indicated tests should be accomplished and all clinical findings reported in detail. The examiner should clearly set forth the rationale for all opinions expressed. The VA examiner should provide the following opinions:

* Whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's headache condition is directly related to active service.

* Whether it is at least likely as not that the Veteran's headache condition is due to an undiagnosed illness and/or part of a medically unexplained chronic multi-symptom illness.

In providing this opinion, the examiner must address the issue of whether the evidence of record shows a continuity of a headache condition since active duty service. The examiner must comment upon the Veteran's reports of symptomatology during active service and thereafter. Dalton v. Nicholson, 21 Vet. App. 23 (2007).

2. Then, readjudicate the claims, to include the claim for TDIU. If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


